 In the Matter of J. L.Hoi'KINS& Co.andLOCAL12450, DISTRICT 50,UNITED MINE WORKERS OF AMERICACa.;eNo. R-41'68.-Decided February 1, 1943Jurisdiction:(it ugs, iuaportnig uulustryInvestigation and Certification of Representatives:existence'of questionre-fusal to grant recognition because of alleged existing contract, contract heldho bar, when of indefinite duration and contracting organization becaine inactive: election necessaryUnit Appropriate for Collective Bargaining:allproduction, maintenance, andshipping employees. including the office girl, but excluding plant superintendent,laboratory superintendent, cheanist, mill foreman, and secretary to the labora-tory superintendent; stipulation as,toMr. William. C. Gelzi'ing,of New York City, for the Company.Messrs.Knil Schlesinger and Abraham Schlesinger,byAbrahamSchlesinger,of New York City, for the Union.Mr. Joseph!'. Gubbins,of counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OL THE CASEUpon petition duly filed by ,Local 12450, District 50, United MineWorkers of America,' herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of J. L. Hopkins & Co., New York City, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing,upon due notice before Frederick R. Livingston,Trial Examiner.Said bearing was held at New York City, on Janu-ary 12, 1943.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-exaniiiie witnesses, and to introduce evidence bearing upon the issues.'The Trial Examiner's rulings iiiade at the hearing are free from preju-dicial error and are hereby affirmed.'The petition was filed jointly by Disti ict,30,UnitedMineWorkers of Amen ca, andLocal 12450,District 50, United Mine Workers of America2 Local 121,United Gas,Coke & Chemical Woi leers of America, was served with noticebut did not appear at the hearing47 N L R B, No 20.213 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJ. L. Hopkins & Co: is a New York corporation, with its principaloffice and plant in New York City, where it is engaged in the businessof importing, exporting, and milling of crude drugs.The Companypurchased raw materials, principally crude drugs, amounting to ap-proximately $100,000 during the period from June 1 to December 1,1942, all of which were purchased outside the State of New York.During the same period the Company sold finished products in theamount of $100,000, 80 percent of which was shipped to places outsidethe State of New York. The Company concedes that it is engagedin commerce within the meaning of the National Labor Relations Act.1II.THE ORGANIZATION INVOLVEDLocal 12450, District 50, United Mine Workers of America, is alabor organization, admitting to membership, employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONOn November 10, 1941, the Company executed a contract with Local12165; District 50, United Mine Workers of America; the contract torun for an indefinite period.Shortly thereafter several of the officers$and members of Local 12165 disaffiliated themselves from that localand became members of Local 121, National Gas, Coke & ChemicalWorkers, 'now known as United Gas, Coke & -Chemical. Workers, anaffiliate of the Congress of Industrial Organizations.In March 1942,District 50, United 1Vline Workers of America, revoked the charter ofitsLocal 12165 but on May 25, 1942, it granted a new charter to theemployees of the Company upon their petition.The Union has requested the Company_to grant it bargaining rightsbut the Company has refused, claiming that it could not bargain withany union 'because of the existing contract with Local 12165, Dis-trict 50.As a general rule, the Board will not proceed with an investigation asto representation where there exists a valid contract, having a reason-able period to run, with an active labor. organization of clearly estab-lished identity.The record in the present case shows that Local 12165,District 50, United Mine Workers of America, the organization whichentered into the contract with the Company, has become inactive be-cause of the disaffiliations of several of its officers and members andthe subsequent revocation of its charter by'District 50, United MineWorkers of America.For this reason, as well as the fact that the J.L.HOPKINS & CO,._215contract is for an .indefinite period, we find that it is not a bar to thepresent determination of representatives.A statement prepared by the Regional Director and introduced in'evidence at the hearing indicates that the Union represents a substan-tialnumber of employees in the unit hereinafter found to beappropriate'We find that a question affecting commerce has arisen concerningthe representation of employees within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties that all pro-duction, maintenance, and shipping employees of the Company, in-cluding the office girl, but excluding the plant superintendent, thelaboratory superintendent, the chemist, the mill foreman, and thesecretary to the laboratory superintendent, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe. shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in, saidDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by. Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with J. L. Hopkins& Co., New York City, an-election by secret ballot shall be conductedas early as possible; but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalThe.Umon submitted 20 authorization cards, all of which bear apparently genuine sig-natures, and all of which bear names which appear onthe Company's payroll of November20, 1942.The Union also submitted at the hearing a petition signed by 13 of the employees,dated October 22, 1942,requesting the Union to represent themThere are approximately27 employees in the appropriate unit.'This'is substantially the 'same unit set forth in the contract dated November 10, 1941,with the exception of the secretary to' the laboratory superintendent 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for the Second Region, acting in this matter as 'agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 10, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including, employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by Local 12450, District 50, UnitedMine Workers of America, for the purposes of collective bargaining.0f